Case 3:21-cv-00260-BJD-PDB Document 21 Filed 08/11/21 Page 1 of 2 PageID 318



                          United States District Court
                           Middle District of Florida
                             Jacksonville Division

ROBERT MARK YOUNG, III,

            Plaintiff,

v.                                                 NO. 3:21-cv-260-BJD-PDB

USAA FEDERAL SAVINGS BANK,

           Defendant.
________________________________________________________________________

                                     Order

      The Court denies without prejudice the plaintiff’s 63-page motion to
compel, D20, because he failed to seek leave to file a motion of more than 25
pages. See Local Rule 3.01(a) (providing that a motion must be no longer than
25 pages and that a motion for leave to exceed the page limit “must not exceed
three pages inclusive of all parts; must specify the need for, and the length of,
the proposed motion; and must not include the proposed motion”).

      The plaintiff may renew his motion by filing a motion that complies with
the Local Rules, after conferring with the defendant’s counsel in a good faith
effort to resolve the motion. If counsel is unavailable, the plaintiff after filing
the renewed motion must try diligently for three days to contact counsel and
must promptly supplement the motion with a statement certifying whether the
parties have resolved all or part of the motion. Failure to timely supplement
can result in denial of the motion without prejudice.

      The plaintiff sent the email attached to this order to the clerk’s office.
The email is primarily directed to the defendant’s counsel but includes a
Case 3:21-cv-00260-BJD-PDB Document 21 Filed 08/11/21 Page 2 of 2 PageID 319



request of this Court. Because the email does not comply with the Federal
Rules of Civil Procedure or the Local Rules, the Court will not consider the
email as a motion.

     Ordered in Jacksonville, Florida, on August 11, 2021.




c:   Robert Mark Young, III
     66 Smith Trl
     Palm Coast, FL 32164




                                     2
